Citation Nr: 1125867	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  05-39 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of August 2005 VA colon surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to March 1992.

This matter initially came before the Board of Veterans' Appeals (Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In that decision, the RO denied entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of VA colon surgery.

In April 2008, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.  At that time, the Veteran withdrew his appeal of the denial of his claims for increased ratings for bilateral knee disabilities.

In January 2009, the Board requested an independent medical expert (IME) opinion pursuant to 38 U.S.C.A. § 7109 (West 2002) and 38 C.F.R. § 20.901(d) (2010).  The requested opinion was received in April 2011.


FINDING OF FACT

The Veteran suffered additional disability caused by August 2005 VA colon surgery, and the proximate cause of the disability was an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for residuals of August 2005 VA colon surgery have been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  However, as the Board is granting the only claim on appeal, for entitlement to compensation pursuant to 38 U.S.C.A. § 1151, the claim is substantiated and there no further VCAA duties in this case.  Wensch v. Principi, 15 Vet. App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

38 U.S.C.A. § 1151 provides that compensation may be paid for a "qualifying additional disability."  In order to meet the definition of a qualifying additional disability, a disability must meet two criteria.  First, it must be the caused by VA surgery (or other VA care not relevant here).  Second, the proximate cause of the disability must be either (a) VA fault or (b) an event not reasonably foreseeable.   38 U.S.C.A. § 1151(a)(1).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

In this case, the Veteran underwent an August 2005 left sigmoidectomy.  He experienced various complications and underwent multiple subsequent surgeries, including left upper extremity thromboembolectomy for acute thrombosis, laparotomy with rectal oversewing, colostomy, and washout of the abdomen.  Subsequent CT scan revealed that the Veteran suffered a cerebellar stroke and he later underwent amputation of all of the digits of his left hand.

There are two medical opinions as to the etiology of the disabilities the Veteran suffered after his August 2005 VA surgery, a November 2005 VA opinion after examination by a family practice physician and the April 2011 IME opinion by a specialist in vascular diseases noted above.  The November 2005 VA examiner described the stroke, rectal pouch, and necrosis and gangrene of the left hand fingers (which were subsequently amputated) as complications of the VA surgery, thus indicating that they were in fact caused by the surgery.  The IME specifically found that the Veteran had additional disabilities due to the August 2005 colon surgery, identifying the amputation of left hand digits as a sequela of the left upper extremity thrombosis that resulted from the colon surgery, and also noting the cerebellar stroke.  There are no contrary medical opinions.  Consequently, the Board finds that the Veteran suffered additional disability from the August 2005 VA colon surgery.

The only remaining question is whether either of the second criteria for establishing entitlement to compensation under 38 U.S.C.A. § 1151, i.e., that the proximate cause of the additional disability was VA fault or was an event not reasonably foreseeable, were met.  Both the VA examiner and the IME found that the proximate cause was not VA fault.  However, the VA examiner described the complications as "unforeseen events which were responded to without evidence of" VA fault.  Given that the VA examiner appeared to conflate the two criteria and did not explain why he concluded that the complications were unforeseen, his opinion is of little probative value as to whether the proximate cause of the additional disability was an event not reasonably foreseeable.  The IME noted that neither thrombosis nor a stroke are frequent or common sequelae of colon surgery, and therefore must be viewed as events not reasonably foreseeable.  He added that he had cared for many patients over the years that had undergone colon surgery and none had ever had these types of complications.  Thus, the IME explained the reasons for his conclusion - that the proximate cause of the additional disability was an event not reasonably foreseeable - based on an accurate characterization of the evidence of record and his own experiences in similar situations.  The IME's opinion on this question is therefore entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

As there is probative medical evidence that the August 2005 VA colon surgery caused additional disability and that the proximate cause of this disability was an event not reasonably foreseeable, and there is no contrary evidence, the preponderance of the evidence reflects that the criteria for compensation pursuant to 38 U.S.C.A. § 1151 have been met.  The claim must therefore be granted.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of August 2005 VA colon surgery is granted.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


